               Case 3:20-cv-06242-RSM Document 20 Filed 04/07/21 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    AARON LEE METZ,

 9                                Plaintiff,                  CASE NO. 3:20-cv-06242-RSM-BAT

10            v.                                              ORDER DENYING MOTION TO
                                                              APPOINT COUNSEL
11    C. SABO ,

12                                Defendant.

13           Plaintiff filed a civil rights action under 42 U.S.C. § 1983 and moves for appointment of
14   counsel. Dkts 9 and 16. There is generally no right to counsel in a civil action. See Campbell v.
15   Burt, 141 F.3d 927, 931 (9th Cir. 1998). The Court may appoint counsel for civil litigants under
16   28 U.S.C. § 1915(e)(1), but only under “exceptional circumstances.” Agyeman v. Corrections
17   Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). The Court considers the likelihood of success
18   on the merits and the ability of the plaintiff to articulate his claims pro se in light of the
19   complexity of the legal issues involved in assessing whether exceptional circumstances exist.
20   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
21           Plaintiff requests the Court appoint counsel because he "called four to five attorneys with
22   no reply." Dkt. 16 at 2. That no lawyer has responded to his calls does not constitute
23   “exceptional circumstances.” Plaintiff has also filed several motions and his complaint does not


     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 1
              Case 3:20-cv-06242-RSM Document 20 Filed 04/07/21 Page 2 of 2




 1   set forth a complicated action. The Court therefore ORDERS: (1) Plaintiff's motion for the

 2   appointment of counsel, Dkt. 16, is DENIED without prejudice; and (2) the clerk shall provide a

 3   copy of the order to the parties.

 4          DATED this 7th day of April 2021.

 5

 6                                                              A
                                                        BRIAN A. TSUCHIDA
 7                                                      Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 2
